EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryant E. Wade  on 05/23/2022.
The application has been amended as follows: 
In the claims:
Claims 1–8 are amended consistent with the attached claim set stamped "OK TO ENTER: /M.L.C./"

Reasons for Allowance
Claim(s) 1–8 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a plasticizing device comprising a rotor having a groove-formed surface having a groove formed in a rotation direction, wherein the groove is formed in a spiral shape from an outer circumferential end of the groove-formed surface toward a center of the groove-formed surface, and a side surface of the groove has a protrusion and recess surface including protrusion portions or recess portions. 
With respect to independent claim 5, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a plasticizing device comprising a rotor having a groove-formed surface having a groove formed in a rotation direction, wherein the groove is formed in a spiral shape from an outer circumferential end of the groove-formed surface toward a center of the groove-formed surface, and a surface roughness Ra of a side surface of the groove is 20 µm or more.
With respect to independent claim 7, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a plasticizing device comprising a rotor having a groove-formed surface having a groove formed in a rotation direction, wherein the groove is formed in a spiral shape from an outer circumferential end of the groove-formed surface toward a center of the groove-formed surface, and wherein the groove-formed surface is characterized by: 
            
                0.43
                <
                
                    
                        n
                        ×
                        w
                    
                    
                        r
                    
                
                <
                1.00
            
        
where
n is a number of the at least one groove,
w is a width of the at least one groove, and
r is a radius of the groove-formed surface.
With respect to independent claim 8, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a plasticizing device comprising a rotor having a groove-formed surface having a groove formed in a rotation direction, wherein the groove is formed in a spiral shape from an outer circumferential end of the groove-formed surface toward a center of the groove-formed surface, and a depth of the groove decreases from the outer circumferential end toward the center of the groove-formed surface, and
wherein the groove-formed surface is characterized by: 
            
                
                    
                        
                            
                                D
                            
                            
                                a
                            
                        
                    
                    
                        
                            
                                D
                            
                            
                                b
                            
                        
                    
                
                >
                6.82
            
        
	where 
Da is a depth of the groove at the outer circumferential end of the groove-formed surface, and 
Db is a depth of the groove at the center of the groove-formed surface.
A search returned the following relevant references:
JP 2009285879's (of record) pin 36 promotes stirring [0030];
JP 2009269182's (of record) surface roughening of the barrel by sand blasting [0037] limits stagnation of the resin through the screw [0034-0035]; and
JP 2007245503's (of record) has wart like protrusions (43) and recesses (42). 
US 3577841's (of record) Figure 5 and 4:19–57;
US 3355764's (of record) Figures 1–2 and 2:9–69;
US 3829270's Figure 2;
US 20170210069's (of record) Figures 3–5 and [0021–23]; and
US 10800083's (of record) Figures 10a–21b.
However, the prior art fails to arrive at the above novel features of independent claims 1, 5, 7, and 8.
Therefore, claims 1, 5, 7, and 8 are allowed. 
Claim(s) 2–4 and 6 is/are allowed for the same reasons via its/their dependency on claim 1. 

Response to Arguments
 The above Examiner's Amendment places the application in condition for allowance. Claim(s) 1–8 is/are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743